

116 HR 6150 IH: Paid Sick Days for Public Health Emergencies and Personal and Family Care Act
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6150IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Ms. DeLauro (for herself, Ms. Schakowsky, Mr. Ryan, Mr. Nadler, Ms. Norton, Mrs. Lowey, Mr. Takano, Ms. Pressley, Ms. Lee of California, Ms. Speier, Ms. Kaptur, Mrs. McBath, Mrs. Hayes, Mr. Hastings, Mr. Foster, Ms. Wasserman Schultz, Ms. Pingree, Ms. Frankel, Mrs. Lawrence, Mr. Khanna, Mr. Smith of Washington, Mr. Larson of Connecticut, Ms. Brownley of California, Mr. Soto, Mr. Espaillat, Mr. Suozzi, Mr. Beyer, Mr. Cleaver, Mr. Rush, Mr. Schiff, Mr. Gomez, Mr. Pascrell, Ms. Bonamici, Mr. Panetta, Mr. Blumenauer, Ms. Sánchez, Mr. Levin of Michigan, Mr. Engel, Mr. Kilmer, Mr. Lowenthal, Ms. Judy Chu of California, Mr. Raskin, Mr. Bera, Ms. Wexton, Ms. Omar, Mrs. Carolyn B. Maloney of New York, Mr. DeSaulnier, Mrs. Dingell, Ms. Fudge, Mr. Sean Patrick Maloney of New York, Mr. Langevin, and Ms. Mucarsel-Powell) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on House Administration, Oversight and Reform, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo allow Americans to earn paid sick time so that they can address their own health needs and the health needs of their families.1.Short titleThis Act may be cited as the Paid Sick Days for Public Health Emergencies and Personal and Family Care Act.2.DefinitionsIn this Act:(1)ChildThe term child means a biological, foster, or adopted child, a stepchild, a child of a domestic partner, a legal ward, or a child of a person standing in loco parentis.(2)Domestic partner(A)In generalThe term domestic partner, with respect to an individual, means another individual with whom the individual is in a committed relationship.(B)Committed relationship definedThe term committed relationship means a relationship between 2 individuals, each at least 18 years of age, in which each individual is the other individual’s sole domestic partner and both individuals share responsibility for a significant measure of each other’s common welfare. The term includes any such relationship between 2 individuals, including individuals of the same sex, that is granted legal recognition by a State or political subdivision of a State as a marriage or analogous relationship, including a civil union or domestic partnership.(3)Domestic violenceThe term domestic violence has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)), except that the reference in such section to the term jurisdiction receiving grant monies shall be deemed to mean the jurisdiction in which the victim lives or the jurisdiction in which the employer involved is located. Such term also includes dating violence, as that term is defined in such section.(4)EmployeeThe term employee means an individual who is—(A)(i)an employee, as defined in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)), who is not covered under subparagraph (E), including such an employee of the Library of Congress, except that a reference in such section to an employer shall be considered to be a reference to an employer described in clauses (i)(I) and (ii) of paragraph (5)(A); or(ii)an employee of the Government Accountability Office;(B)a State employee described in section 304(a) of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16c(a));(C)a covered employee, as defined in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301), other than an applicant for employment;(D)a covered employee, as defined in section 411(c) of title 3, United States Code; or(E)a Federal officer or employee covered under subchapter V of chapter 63 of title 5, United States Code.(5)Employer(A)In generalThe term employer means a person who is—(i)(I)a covered employer, as defined in subparagraph (B), who is not covered under subclause (V);(II)an entity employing a State employee described in section 304(a) of the Government Employee Rights Act of 1991;(III)an employing office, as defined in section 101 of the Congressional Accountability Act of 1995;(IV)an employing office, as defined in section 411(c) of title 3, United States Code; or(V)an employing agency covered under subchapter V of chapter 63 of title 5, United States Code; and(ii)engaged in commerce (including government), or an industry or activity affecting commerce (including government), as defined in subparagraph (B)(iii).(B)Covered employer(i)In generalIn subparagraph (A)(i)(I), the term covered employer—(I)means any person engaged in commerce or in any industry or activity affecting commerce who employs 1 or more employees; (II)includes—(aa)any person who acts, directly or indirectly, in the interest of an employer to any of the employees of such employer; and(bb)any successor in interest of an employer;(III)includes any public agency, as defined in section 3(x) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(x)); and(IV)includes the Government Accountability Office and the Library of Congress.(ii)Public agencyFor purposes of clause (i)(IV), a public agency shall be considered to be a person engaged in commerce or in an industry or activity affecting commerce.(iii)DefinitionsFor purposes of this subparagraph:(I)CommerceThe terms commerce and industry or activity affecting commerce mean any activity, business, or industry in commerce or in which a labor dispute would hinder or obstruct commerce or the free flow of commerce, and include commerce and any industry affecting commerce, as defined in paragraphs (1) and (3) of section 501 of the Labor Management Relations Act, 1947 (29 U.S.C. 142 (1) and (3)).(II)EmployeeThe term employee has the same meaning given such term in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)).(III)PersonThe term person has the same meaning given such term in section 3(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(a)).(C)PredecessorsAny reference in this paragraph to an employer shall include a reference to any predecessor of such employer.(6)Employment benefitsThe term employment benefits means all benefits provided or made available to employees by an employer, including group life insurance, health insurance, disability insurance, sick leave, annual leave, educational benefits, and pensions, regardless of whether such benefits are provided by a practice or written policy of an employer or through an employee benefit plan, as defined in section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(3)).(7)Health care providerThe term health care provider means a provider who—(A)(i)is a doctor of medicine or osteopathy who is authorized to practice medicine or surgery (as appropriate) by the State in which the doctor practices; or(ii)is any other person determined by the Secretary to be capable of providing health care services; and(B)is not employed by an employer for whom the provider issues certification under this Act.(8)Paid sick timeThe term paid sick time means an increment of compensated leave that—(A)can be—(i)earned by an employee for use during an absence from employment for a reason described in any paragraph of section 3(b); or(ii)provided by an employer during a public health emergency for use during an absence from employment for a reason described in any paragraph of section 3(b); and(B)is compensated at a rate that is not less than the greatest of—(i)the employee’s regular rate of pay; (ii)the minimum wage rate provided for in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)); or(iii)the minimum wage rate provided for in the applicable State or local law for the State or locality in which the employee is employed. (9)ParentThe term parent means a biological, foster, or adoptive parent of an employee, a stepparent of an employee, parent-in-law, parent of a domestic partner, or a legal guardian or other person who stood in loco parentis to an employee when the employee was a child.(10)Public health emergencyThe term public health emergency means a public health emergency declared by the Secretary of Health and Human Services for a jurisdiction, or by a State public health official with authority to declare such an emergency for the State or jurisdiction within the State. (11)SecretaryThe term Secretary means the Secretary of Labor.(12)Sexual assaultThe term sexual assault has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)).(13)SpouseThe term spouse, with respect to an employee, has the meaning given such term by the marriage laws of the State in which the marriage was celebrated.(14)StalkingThe term stalking has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)).(15)StateThe term State has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203).(16)Victim services organizationThe term victim services organization means a nonprofit, nongovernmental organization that provides assistance to victims of domestic violence, sexual assault, or stalking or advocates for such victims, including a rape crisis center, an organization carrying out a domestic violence, sexual assault, or stalking prevention or treatment program, an organization operating a shelter or providing counseling services, or a legal services organization or other organization providing assistance through the legal process.3.Paid sick time(a)Earning of paid sick time(1)In generalSubject to subsection (c), an employer shall provide each employee employed by the employer not less than 1 hour of earned paid sick time for every 30 hours worked, to be used as described in subsection (b). An employer shall not be required to permit an employee to earn, under this subsection, more than 56 hours of paid sick time in a year, unless the employer chooses to set a higher limit. (2)Exempt employees(A)In generalExcept as provided in paragraph (3), for purposes of this subsection, an employee who is exempt from overtime requirements under section 13(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)(1)) shall be assumed to work 40 hours in each workweek.(B)Shorter normal workweekIf the normal workweek of such an employee is less than 40 hours, the employee shall earn paid sick time under this subsection based upon that normal workweek.(3)Dates for beginning to earn paid sick time and use(A)In generalEmployees shall begin to earn paid sick time under this subsection at the commencement of their employment. An employee shall be entitled to use the earned paid sick time beginning on the 60th calendar day following commencement of the employee's employment. After that 60th calendar day, the employee may use the paid sick time as the time is earned. An employer may, at the discretion of the employer, loan paid sick time to an employee for use by such employee in advance of the employee earning such sick time as provided in this subsection and may permit use before the 60th day of employment.(B)Public health emergencySubparagraph (A) shall not apply with respect to additional paid sick time provided under subsection (c). In the event of a public health emergency, an employee may immediately use the additional or accrued paid sick time described in subsection (c), regardless of how long the employee has been employed by an employer.(4)Carryover(A)In generalExcept as provided in subparagraph (B), paid sick time earned under this subsection shall carry over from 1 year to the next.(B)ConstructionThis subsection shall not be construed to require an employer to permit an employee to earn more than 56 hours of earned paid sick time at a given time.(5)Employers with existing policiesAny employer with a paid leave policy who makes available an amount of paid leave that is sufficient to meet the requirements of this subsection and that may be used for the same purposes and under the same conditions as the purposes and conditions outlined in subsection (b) shall not be required to permit an employee to earn more paid sick time under this subsection.(6)ConstructionNothing in this section shall be construed as requiring financial or other reimbursement to an employee from an employer upon the employee’s termination, resignation, retirement, or other separation from employment for earned paid sick time that has not been used.(7)ReinstatementIf an employee is separated from employment with an employer and is rehired, within 12 months after that separation, by the same employer, the employer shall reinstate the employee’s previously earned paid sick time under this subsection. The employee shall be entitled to use the earned paid sick time and earn more paid sick time at the recommencement of employment with the employer.(8)ProhibitionAn employer may not require, as a condition of providing paid sick time under this Act, that the employee involved search for or find a replacement employee to cover the hours during which the employee is using paid sick time.(b)UsesPaid sick time under this section may be used by an employee for any of the following:(1)An absence resulting from a physical or mental illness, injury, or medical condition of the employee.(2)An absence resulting from obtaining professional medical diagnosis or care, or preventive medical care, for the employee.(3)An absence resulting from the closure of an employee’s place of employment by order of a Federal or State public official with jurisdiction, or at the employer’s discretion, due to a public health emergency.(4)An absence because a Federal or State public official with jurisdiction or a health care provider has determined that the employee’s presence in the community may jeopardize the health of others because of the employee’s exposure to a communicable disease during a public health emergency, regardless of whether the employee has actually contracted the communicable disease. (5)An absence for the purpose of caring for a child, a parent, a spouse, a domestic partner, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship—(A)who is a child, if the child’s school or place of care has been closed by order of a Federal or State public official with jurisdiction or at the discretion of the school or place of care due to a public health emergency, including if a school or entity operating the place of care is physically closed but is providing education or care to the child remotely; or(B)because a Federal or State public official with jurisdiction or a health care provider has determined that the presence in the community of the person receiving care may jeopardize the health of others because of the person’s exposure to a communicable disease during a public health emergency, regardless of whether the person has actually contracted the communicable disease.(6)An absence for the purpose of caring for a child, a parent, a spouse, a domestic partner, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship—(A)who has any of the conditions or needs for diagnosis or care described in paragraph (1) or (2);(B)who is a child, if the employee is required to attend a school meeting or a meeting at a place where the child is receiving care necessitated by the child’s health condition or disability; or(C)who is otherwise in need of care. (7)An absence resulting from domestic violence, sexual assault, or stalking, if the time is to—(A)seek medical attention for the employee or the employee’s child, parent, spouse, domestic partner, or an individual related to the employee as described in paragraph (6), to recover from physical or psychological injury or disability caused by domestic violence, sexual assault, or stalking;(B)obtain or assist a related person described in paragraph (6) in obtaining services from a victim services organization;(C)obtain or assist a related person described in paragraph (6) in obtaining psychological or other counseling;(D)seek relocation; or(E)take legal action, including preparing for or participating in any civil or criminal legal proceeding related to or resulting from domestic violence, sexual assault, or stalking.(c)Additional paid sick time for public health emergency(1)Additional paid sick timeOn the date of a declaration of a public health emergency, an employer in the jurisdiction involved shall provide each employee of the employer in that jurisdiction with additional paid sick time, in addition to any amount of paid sick time accrued by the employee under subsection (a) (including paid leave referred to in subsection (a)(4)). (2)Amount of paid sick timeIn receiving additional paid sick time under paragraph (1), the employee shall receive—(A)for a full-time salaried employee, a specified amount of paid sick time that is sufficient to provide the employee with 14 continuous days away from work without a reduction in pay; and(B)for a part-time or hourly employee, a specified amount of paid sick time equal to the number of hours that the employee was scheduled to work or, if not so scheduled, regularly works in a 14-day period. (3)Use of leaveThe additional sick time and accrued sick time described in this subsection shall be available for immediate use by the employee for the purposes described in any paragraph of subsection (b) beginning on the date a public health emergency is declared, regardless of how long the employee has been employed by an employer. (4)SequencingDuring the public health emergency, an employee may first use the additional sick time for those purposes. The employee may then use the accrued sick time during the public health emergency, or retain the accrued sick time for use after the public health emergency. An employer may not require an employee to use the accrued sick time, or any other paid leave provided by the employer to the employee, before using the additional sick time.(5)PeriodsAn employee may take the additional sick time on the schedule that meets the employee's needs, consistent with subsection (b), including taking the additional sick time intermittently or on a reduced leave schedule, and an employer may not require an employee to take the additional sick time in a single period or on any other schedule specified by the employer.(d)SchedulingAn employee shall make a reasonable effort to schedule a period of accrued paid sick time under subsection (a) in a manner that does not unduly disrupt the operations of the employer.(e)Procedures(1)In generalPaid sick time shall be provided upon the oral or written request of an employee. Such request shall—(A)include the expected duration of the period of such time;(B)in a case in which the need for such period of time is foreseeable at least 7 days in advance of such period, be provided at least 7 days in advance of such period; and(C)otherwise, be provided as soon as practicable after the employee is aware of the need for such period.(2)Certification in general(A)Provision(i)In generalSubject to subparagraphs (C) and (D), an employer may require that a request for paid sick time under this section for a purpose described in paragraph (1), (2), or (6) of subsection (b) be supported by a certification issued by the health care provider of the eligible employee or of an individual described in subsection (b)(6), as appropriate, if the period of such time covers more than 3 consecutive workdays.(ii)TimelinessThe employee shall provide a copy of such certification to the employer in a timely manner, not later than 30 days after the first day of the period of time. The employer shall not delay the commencement of the period of time on the basis that the employer has not yet received the certification.(B)Sufficient certification(i)In generalA certification provided under subparagraph (A) shall be sufficient if it states—(I)the date on which the period of time will be needed;(II)the probable duration of the period of time;(III)the appropriate medical facts within the knowledge of the health care provider regarding the condition involved, subject to clause (ii); and(IV)(aa)for purposes of paid sick time under subsection (b)(1), a statement that absence from work is medically necessary;(bb)for purposes of such time under subsection (b)(2), the dates on which testing for a medical diagnosis or care is expected to be given and the duration of such testing or care; and(cc)for purposes of such time under subsection (b)(6), in the case of time to care for someone who is not a child, a statement that care is needed for an individual described in such subsection, and an estimate of the amount of time that such care is needed for such individual.(ii)LimitationIn issuing a certification under subparagraph (A), a health care provider shall make reasonable efforts to limit the medical facts described in clause (i)(III) that are disclosed in the certification to the minimum necessary to establish a need for the employee to utilize paid sick time.(C)Public health emergenciesNo certification or other documentation may be required under this Act by an employer during any public health emergency.(D)RegulationsRegulations prescribed under section 12 shall specify the manner in which an employee who does not have health insurance shall provide a certification for purposes of this paragraph.(E)Confidentiality and nondisclosure(i)Protected health informationNothing in this Act shall be construed to require a health care provider to disclose information in violation of section 1177 of the Social Security Act (42 U.S.C. 1320d–6) or the regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).(ii)Health information recordsIf an employer possesses health information about an employee or an employee’s child, parent, spouse, domestic partner, or an individual related to the employee as described in subsection (b)(6), such information shall—(I)be maintained on a separate form and in a separate file from other personnel information;(II)be treated as a confidential medical record; and(III)not be disclosed except to the affected employee or with the permission of the affected employee.(3)Certification in the case of domestic violence, sexual assault, or stalking(A)In generalAn employer may require that a request for paid sick time under this section for a purpose described in subsection (b)(7) be supported by any one of the following forms of documentation, but the employer may not specify the particular form of documentation to be provided:(i)A police report indicating that the employee, or a member of the employee's family described in subsection (b)(7), was a victim of domestic violence, sexual assault, or stalking.(ii)A court order protecting or separating the employee or a member of the employee's family described in subsection (b)(7) from the perpetrator of an act of domestic violence, sexual assault, or stalking, or other evidence from the court or prosecuting attorney that the employee or a member of the employee's family described in subsection (b)(7) has appeared in court or is scheduled to appear in court in a proceeding related to domestic violence, sexual assault, or stalking.(iii)Other documentation signed by an employee or volunteer working for a victim services organization, an attorney, a police officer, a medical professional, a social worker, an antiviolence counselor, or a member of the clergy, affirming that the employee or a member of the employee's family described in subsection (b)(7) is a victim of domestic violence, sexual assault, or stalking.(B)RequirementsThe requirements of paragraph (2) shall apply to certifications under this paragraph, except that—(i)subclauses (III) and (IV) of subparagraph (B)(i) and subparagraph (B)(ii) of such paragraph shall not apply;(ii)the certification shall state the reason that the leave is required with the facts to be disclosed limited to the minimum necessary to establish a need for the employee to be absent from work, and the employee shall not be required to explain the details of the domestic violence, sexual assault, or stalking involved; and(iii)with respect to confidentiality under subparagraph (E) of such paragraph, any information provided to the employer under this paragraph shall be confidential, except to the extent that any disclosure of such information is—(I)requested or consented to in writing by the employee; or(II)otherwise required by applicable Federal or State law.4.Notice requirement(a)In generalEach employer shall notify each employee and include in any employee handbook the information described in paragraphs (1) through (4). Each employer shall post and keep posted a notice, to be prepared or approved in accordance with procedures specified in regulations prescribed under section 12, setting forth excerpts from, or summaries of, the pertinent provisions of this Act including—(1)information describing paid sick time available to employees under this Act;(2)information pertaining to the filing of an action under this Act;(3)the details of the notice requirement for a foreseeable period of time under section 5(e)(1)(B); and(4)information that describes—(A)the protections that an employee has in exercising rights under this Act; and(B)how the employee can contact the Secretary (or other appropriate authority as described in section 6) if any of the rights are violated.(b)LocationThe notice described under subsection (a) shall be posted—(1)in conspicuous places on the premises of the employer, where notices to employees (including applicants) are customarily posted; or(2)in employee handbooks.(c)Violation; penaltyAny employer who willfully violates the posting requirements of this section shall be subject to a civil fine in an amount not to exceed $100 for each separate offense.5.Prohibited acts(a)Interference with rights(1)Exercise of rightsIt shall be unlawful for any employer to interfere with, restrain, or deny the exercise of, or the attempt to exercise, any right provided under this Act, including—(A)discharging or discriminating against (including retaliating against) any individual, including a job applicant, for exercising, or attempting to exercise, any right provided under this Act;(B)using the taking of paid sick time under this Act as a negative factor in an employment action, such as hiring, promotion, reducing hours or number of shifts, or a disciplinary action; or(C)counting the paid sick time under a no-fault attendance policy or any other absence control policy.(2)DiscriminationIt shall be unlawful for any employer to discharge or in any other manner discriminate against (including retaliating against) any individual, including a job applicant, for opposing any practice made unlawful by this Act.(b)Interference with proceedings or inquiriesIt shall be unlawful for any person to discharge or in any other manner discriminate against (including retaliating against) any individual, including a job applicant, because such individual—(1)has filed an action, or has instituted or caused to be instituted any proceeding, under or related to this Act;(2)has given, or is about to give, any information in connection with any inquiry or proceeding relating to any right provided under this Act; or(3)has testified, or is about to testify, in any inquiry or proceeding relating to any right provided under this Act.(c)ConstructionNothing in this section shall be construed to state or imply that the scope of the activities prohibited by section 105 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2615) is less than the scope of the activities prohibited by this section.6.Enforcement authority(a)In general(1)DefinitionIn this subsection—(A)the term employee means an employee described in subparagraph (A) or (B) of section 2(4); and(B)the term employer means an employer described in subclause (I) or (II) of section 2(5)(A)(i).(2)Investigative authority(A)In generalTo ensure compliance with the provisions of this Act, or any regulation or order issued under this Act, the Secretary shall have, subject to subparagraph (C), the investigative authority provided under section 11(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(a)), with respect to employers, employees, and other individuals affected.(B)Obligation to keep and preserve recordsAn employer shall make, keep, and preserve records pertaining to compliance with this Act in accordance with section 11(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 211(c)) and in accordance with regulations prescribed by the Secretary.(C)Required submissions generally limited to an annual basisThe Secretary shall not require, under the authority of this paragraph, an employer to submit to the Secretary any books or records more than once during any 12-month period, unless the Secretary has reasonable cause to believe there may exist a violation of this Act or any regulation or order issued pursuant to this Act, or is investigating a charge pursuant to paragraph (4).(D)Subpoena authorityFor the purposes of any investigation provided for in this paragraph, the Secretary shall have the subpoena authority provided for under section 9 of the Fair Labor Standards Act of 1938 (29 U.S.C. 209).(3)Civil action by employees or individuals(A)Right of actionAn action to recover the damages or equitable relief prescribed in subparagraph (B) may be maintained against any employer in any Federal or State court of competent jurisdiction by one or more employees or individuals or their representative for and on behalf of—(i)the employees or individuals; or(ii)the employees or individuals and others similarly situated.(B)LiabilityAny employer who violates section 5 (including a violation relating to rights provided under section 3) shall be liable to any employee or individual affected—(i)for damages equal to—(I)the amount of—(aa)any wages, salary, employment benefits, or other compensation denied or lost by reason of the violation; or(bb)in a case in which wages, salary, employment benefits, or other compensation have not been denied or lost, any actual monetary losses sustained as a direct result of the violation up to a sum equal to 56 hours of wages or salary for the employee or individual, or the specified period described in section 3(c)(3), or a combination of those hours and that period, as the case may be;(II)the interest on the amount described in subclause (I) calculated at the prevailing rate; and(III)an additional amount as liquidated damages; and(ii)for such equitable relief as may be appropriate, including employment, reinstatement, and promotion.(C)Fees and costsThe court in an action under this paragraph shall, in addition to any judgment awarded to the plaintiff, allow a reasonable attorney’s fee, reasonable expert witness fees, and other costs of the action to be paid by the defendant.(4)Action by the Secretary(A)Administrative actionThe Secretary shall receive, investigate, and attempt to resolve complaints of violations of section 5 (including a violation relating to rights provided under section 3) in the same manner that the Secretary receives, investigates, and attempts to resolve complaints of violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206 and 207).(B)Civil actionThe Secretary may bring an action in any court of competent jurisdiction to recover the damages described in paragraph (3)(B)(i).(C)Sums recoveredAny sums recovered by the Secretary pursuant to subparagraph (B) shall be held in a special deposit account and shall be paid, on order of the Secretary, directly to each employee or individual affected. Any such sums not paid to an employee or individual affected because of inability to do so within a period of 3 years shall be deposited into the Treasury of the United States as miscellaneous receipts.(5)Limitation(A)In generalExcept as provided in subparagraph (B), an action may be brought under paragraph (3), (4), or (6) not later than 2 years after the date of the last event constituting the alleged violation for which the action is brought.(B)Willful violationIn the case of an action brought for a willful violation of section 5 (including a willful violation relating to rights provided under section 3), such action may be brought within 3 years of the date of the last event constituting the alleged violation for which such action is brought.(C)CommencementIn determining when an action is commenced under paragraph (3), (4), or (6) for the purposes of this paragraph, it shall be considered to be commenced on the date when the complaint is filed.(6)Action for injunction by SecretaryThe district courts of the United States shall have jurisdiction, for cause shown, in an action brought by the Secretary—(A)to restrain violations of section 5 (including a violation relating to rights provided under section 3), including the restraint of any withholding of payment of wages, salary, employment benefits, or other compensation, plus interest, found by the court to be due to employees or individuals eligible under this Act; or(B)to award such other equitable relief as may be appropriate, including employment, reinstatement, and promotion.(7)Solicitor of LaborThe Solicitor of Labor may appear for and represent the Secretary on any litigation brought under paragraph (4) or (6).(8)Government Accountability Office and Library of CongressNotwithstanding any other provision of this subsection, in the case of the Government Accountability Office and the Library of Congress, the authority of the Secretary of Labor under this subsection shall be exercised respectively by the Comptroller General of the United States and the Librarian of Congress.(b)Employees covered by Congressional Accountability Act of 1995The powers, remedies, and procedures provided in the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) to the Board (as defined in section 101 of that Act (2 U.S.C. 1301)), or any person, alleging a violation of subsection (a)(1) of section 202 of that Act (2 U.S.C. 1312) shall be the powers, remedies, and procedures this Act provides to that Board, or any person, alleging an unlawful employment practice in violation of this Act against an employee described in section 2(4)(C).(c)Employees covered by chapter 5 of title 3, United States CodeThe powers, remedies, and procedures provided in chapter 5 of title 3, United States Code, to the President, the Merit Systems Protection Board, or any person, alleging a violation of section 412(a)(1) of that title, shall be the powers, remedies, and procedures this Act provides to the President, that Board, or any person, respectively, alleging an unlawful employment practice in violation of this Act against an employee described in section 2(4)(D).(d)Employees covered by chapter 63 of title 5, United States CodeThe powers, remedies, and procedures provided in title 5, United States Code, to an employing agency, provided in chapter 12 of that title to the Merit Systems Protection Board, or provided in that title to any person, alleging a violation of chapter 63 of that title shall be the powers, remedies, and procedures this Act provides to that agency, that Board, or any person, respectively, alleging an unlawful employment practice in violation of this Act against an employee described in section 2(4)(E).(e)Remedies for State employees(1)Waiver of sovereign immunityA State’s receipt or use of Federal financial assistance for any program or activity of a State shall constitute a waiver of sovereign immunity, under the 11th Amendment to the Constitution or otherwise, to a suit brought by an employee of that program or activity under this Act for equitable, legal, or other relief authorized under this Act.(2)Official capacityAn official of a State may be sued in the official capacity of the official by any employee who has complied with the procedures under subsection (a)(3), for injunctive relief that is authorized under this Act. In such a suit the court may award to the prevailing party those costs authorized by section 722 of the Revised Statutes (42 U.S.C. 1988).(3)ApplicabilityWith respect to a particular program or activity, paragraph (1) applies to conduct occurring on or after the day, after the date of enactment of this Act, on which a State first receives or uses Federal financial assistance for that program or activity.(4)Definition of program or activityIn this subsection, the term program or activity has the meaning given the term in section 606 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–4a).7.Authorization of appropriations for education and outreachThere is authorized to be appropriated to the Secretary of Labor such sums as may be necessary in order that the Secretary may conduct a public awareness campaign to educate and inform the public of the requirements for paid sick time required by this Act.8.Collection of data on paid sick time and further study(a)Compilation of informationThe Commissioner of Labor Statistics shall annually compile information on the following:(1)The amount of paid sick time available to employees by occupation and type of employment establishment.(2)An estimate of the average sick time used by employees according to occupation and the type of employment establishment.(b)GAO studyNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study to evaluate the implementation of this Act. Such study shall include an estimation of employees’ access to paid sick time, employees’ awareness of their rights under this Act, and employers’ experiences complying with this Act. Such study shall take into account access, awareness and experiences of employees by race, ethnicity, gender, and occupation.(c)ReportUpon completion of the study required by subsection (b), the Comptroller General of the United States shall prepare and submit a report to the appropriate committees of Congress concerning the results of the study and the information compiled pursuant to subsection (a).9.Effect on other laws(a)Federal and State antidiscrimination lawsNothing in this Act shall be construed to modify or affect any Federal or State law prohibiting discrimination on the basis of race, religion, color, national origin, sex, age, disability, sexual orientation, gender identity, marital status, familial status, or any other protected status.(b)State and local lawsNothing in this Act shall be construed to supersede (including preempting) any provision of any State or local law that provides greater paid sick time or leave rights (including greater amounts of paid sick time or leave, or greater coverage of those eligible for paid sick time or leave) than the rights established under this Act.10.Effect on existing employment benefits(a)More protectiveNothing in this Act shall be construed to diminish the obligation of an employer to comply with any contract, collective bargaining agreement, or any employment benefit program or plan that provides greater paid sick leave or other leave rights to employees or individuals than the rights established under this Act.(b)Less protectiveThe rights established for employees under this Act shall not be diminished by any contract, collective bargaining agreement, or any employment benefit program or plan.11.Encouragement of more generous leave policiesNothing in this Act shall be construed to discourage employers from adopting or retaining leave policies more generous than policies that comply with the requirements of this Act.12.Regulations(a)In general(1)AuthorityExcept as provided in paragraph (2) and subject to subsection (e), not later than 180 days after the date of enactment of this Act, the Secretary shall prescribe such regulations as are necessary to carry out this Act with respect to employees described in subparagraph (A) or (B) of section 2(4) and other individuals affected by employers described in subclause (I) or (II) of section 2(5)(A)(i).(2)Government Accountability Office; Library of CongressSubject to subsection (e), the Comptroller General of the United States and the Librarian of Congress shall prescribe the regulations with respect to employees of the Government Accountability Office and the Library of Congress, respectively, and other individuals affected by the Comptroller General of the United States and the Librarian of Congress, respectively.(b)Employees covered by Congressional Accountability Act of 1995(1)AuthoritySubject to subsection (e), not later than 90 days after the Secretary prescribes regulations under subsection (a), the Board of Directors of the Office of Compliance shall prescribe (in accordance with section 304 of the Congressional Accountability Act of 1995 (2 U.S.C. 1384)) such regulations as are necessary to carry out this Act with respect to employees described in section 2(4)(C) and other individuals affected by employers described in section 2(5)(A)(i)(III).(2)Agency regulationsThe regulations prescribed under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary to carry out this Act except insofar as the Board may determine, for good cause shown and stated together with the regulations prescribed under paragraph (1), that a modification of such regulations would be more effective for the implementation of the rights and protections involved under this section. (c)Employees covered by chapter 5 of title 3, United States Code(1)AuthoritySubject to subsection (e), not later than 90 days after the Secretary prescribes regulations under subsection (a), the President (or the designee of the President) shall prescribe such regulations as are necessary to carry out this Act with respect to employees described in section 2(4)(D) and other individuals affected by employers described in section 2(5)(A)(i)(IV).(2)Agency regulationsThe regulations prescribed under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary to carry out this Act except insofar as the President (or designee) may determine, for good cause shown and stated together with the regulations prescribed under paragraph (1), that a modification of such regulations would be more effective for the implementation of the rights and protections involved under this section.(d)Employees covered by chapter 63 of title 5, United States Code(1)AuthoritySubject to subsection (e), not later than 90 days after the Secretary prescribes regulations under subsection (a), the Director of the Office of Personnel Management shall prescribe such regulations as are necessary to carry out this Act with respect to employees described in section 2(4)(E) and other individuals affected by employers described in section 2(5)(A)(i)(V).(2)Agency regulationsThe regulations prescribed under paragraph (1) shall be the same as substantive regulations promulgated by the Secretary to carry out this Act except insofar as the Director may determine, for good cause shown and stated together with the regulations prescribed under paragraph (1), that a modification of such regulations would be more effective for the implementation of the rights and protections involved under this section.(e)Immediate complianceThe rights and responsibilities specified in this Act shall take effect on the date of enactment of this Act and employers and other persons subject to those responsibilities shall comply immediately, without regard whether regulations have been prescribed under this section.13.Effective dates(a)In generalThis Act takes effect on the date of enactment of this Act.(b)Previous declarationsIf a public health emergency was declared before and remains in effect on the date of enactment of this Act, for purposes of this Act (and in particular section 3(c) of this Act) the public health emergency shall be considered to have been declared on the date of enactment of this Act.